Citation Nr: 0534140	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-39 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right thigh 
disability due to a needle injury.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in August 2005.  


FINDING OF FACT

There is no currently diagnosed right thigh disability due to 
needle injury.


CONCLUSION OF LAW

The veteran does not have a right thigh disability that is 
the result of a needle injury incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran's service medical records (SMRs) 
are negative for any reference to a needle injury of the 
right thigh.  The veteran's separation examination dated in 
October 1968 did not reference an injury of the right thigh.

Associated with the claims file is an outpatient treatment 
report from VA dated in April 2003.  The veteran was examined 
to get established with VA.  He stated that he had no 
complaints.  He reported that he had numbness in his right 
thigh since a needle broke off and was removed with needle-
nose pliers.  His skin was noted to be normal.  He was noted 
to ambulate without difficulty, his muscle strength was 5/5 
bilaterally, and no atrophy or tremors were reported.  No 
diagnosis of disease related to the right thigh was made.

The veteran testified at a video conference hearing in August 
2005.  He testified that while he was in basic training he 
got an injection in his right thigh and the needle broke off 
in his right hip.  He said that he was laid across a table 
and two servicemen removed the needle with a pair of needle-
nose pliers.  He testified that the incident was not 
documented in his records.  He testified that he began 
feeling numbness in the area where the needle broke off a few 
years after he separated from service and since then the area 
of numbness has gotten larger and once in a while his leg 
hurts and impairs his ability to walk.  He also reported a 
burning sensation.  He reported that he had not sought 
medical treatment for his condition.  He testified that he 
mentioned it to a VA physician who told him there was 
probably nothing that could be done.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the medical evidence does not show a current 
disability.  The veteran reported that he had numbness in his 
right thigh since a needle had broken off and been removed 
with needle-nose pliers while he was in service.  At the time 
of his examination in April 2003 the veteran's skin was noted 
to be normal.  He was noted to ambulate without difficulty, 
his muscle strength was 5/5 bilaterally, and no atrophy or 
tremors were reported.  No current disability was diagnosed.  
The veteran testified that he had not sought any medical 
treatment for his claimed disability.  The veteran was not 
diagnosed with any right thigh disability when he was 
examined by VA in April 2003.  Without medical evidence of a 
current disability, the analysis ends, and service connection 
cannot be granted.  The veteran has not submitted any other 
evidence to indicate that he has currently diagnosed 
residuals of a needle injury of the right thigh.  Absent a 
current diagnosis, an award of service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.

The Board notes that the veteran has alleged that he has 
residuals of a needle injury to his right thigh related to 
service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical diagnosis or opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of a needle injury of the 
right thigh.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in April 2003.  The RO 
wrote to the veteran in May 2003 and informed him of the 
evidence he needed to substantiate his claim of service 
connection.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA treatment reports.  
The veteran was afforded a video conference hearing.  As for 
whether further action should have been undertaken in terms 
of scheduling a VA examination, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran's SMRs were negative for 
any evidence of a needle injury of the right thigh, the 
veteran has had no post-service treatment for his claimed 
disability and there is no medical evidence of a current 
disability.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for a right thigh 
disability due to a needle injury is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


